[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
In this petition for a writ of habeas corpus, petitioner claims that respondent has improperly denied him credit for time spent in confinement while unable to make bond thereby illegally lengthening his sentence.
For reasons hereinafter stated, the petition is denied.
Respondent has awarded 282 days credit to petitioner for pretrial confinement while unable to post bond. Petitioner claims that the correct credit should be 344 days.
The evidence indicates that on January 26, 2001, petitioner was sentenced to a term of imprisonment consisting of 12 years, execution suspended after five years with five years probation. On this conviction, he was awarded 282 days of pretrial confinement from April 19, 2000 to January 26, 2001. On January 30, 2001, petitioner was sentenced to two concurrent sentences of one year which were to be served concurrent to the previously imposed sentence. On these sentences, petitioner received pretrial credit from February 16, 2000 to the date of sentencing, 62 days. The respondent has no authority under existing law to add the 62 days to the credit given for the controlling sentence. The credit awarded petitioner is in accordance with the statutes and a writ of habeas corpus cannot be granted.
  _____________________ Joseph J. Purtill Judge Trial Referee
CT Page 12318